UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-7848


HAROLD E. STRICKLAND,

               Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; DR. PAUL C. OHAI, Powhatan
Correctional   Center;  DR.   RONALD   W.   TONEY, Powhatan
Correctional   Center;  NURSE   WANDA   DAVENPORT, Powhatan
Correctional Center; ARMOR CORRECTIONAL HEALTH SERVICES,
INC.; DR. FRANK STURMER, Mecklenburg Correctional Center;
DR. MARK MILITANA, Mecklenburg Correctional Center; DR.
MARY CLARKE, Deep Meadows Correctional Center; NURSE W.
REED, Deep Meadows Correctional Center,

               Defendants - Appellees.



                           No. 14-7849


HAROLD E. STRICKLAND,

               Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS; ARMOR CORRECTIONAL
HEALTH SERVICES, INC.; DR. FRANK STURMER, Mecklenburg
Correctional   Center;  DR.    MARY   CLARKE,   Deep  Meadows
Correctional   Center;   NURSE    W.   REED,    Deep  Meadows
Correctional Center; MS. CLOUD, Food Service Manager- Deep
Meadows Correctional Center; DR. PAUL C. OHAI, Powhatan
Correctional   Center;  DR.    RONALD   W.   TONEY,  Powhatan
Correctional   Center;  NURSE    WANDA   DAVENPORT,  Powhatan
Correctional Center,
                       Defendants - Appellees.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.     James P. Jones, District
Judge. (7:13-cv-00485-JPJ-PMS; 7:13-cv-00484-JPJ)


Submitted:   May 28, 2015                   Decided:    June 18, 2015


Before MOTZ and    GREGORY,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold E. Strickland, Appellant Pro Se. John Michael Parsons,
Assistant United States Attorney, Richmond, Virginia; Ramon
Rodriguez, III, RAWLS, MCNELIS & MITCHELL, PC, Richmond,
Virginia; Jeff W. Rosen, PENDER & COWARD, PC, Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       Harold   E.   Strickland       appeals    the   district    court’s    order

accepting the recommendation of the magistrate judge, denying

relief on his complaints raising various claims under state and

federal law, and denying his motions for reconsideration.                        We

have     reviewed    the     record     and     find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Strickland v. Virginia, No. 7:13-cv-00485-JPJ-PMS (W.D.

Va. Nov. 17, 2014); Strickland v. Virginia Dep’t of Corr., No.

7:13-cv-00484-JPJ (W.D. Va. Nov. 17, 2014).                   We deny leave to

proceed    in   forma      pauperis    and    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                         3